       Case 2:20-cv-00183 Document 1 Filed 03/13/20 Page 1 of 7 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

NICOLE PARSONS,

                Plaintiff,

v.                                                                     2:20-cv-00183
                                                            Case No.: ____________________
                                                            Honorable ___________________
PACTIV, LLC,

                Defendant.

                                         COMPLAINT

        COMES NOW Nicole Parsons (“Plaintiff”), by counsel, and states as follows for her

Complaint against Defendant Pactiv, LLC (“Pactiv”):

                                            PARTIES

        1.      Plaintiff is a resident and citizen of the State of Ohio. For purposes of this

Complaint, Plaintiff avails herself of being considered a resident of the State of West Virginia

pursuant to Morris v. Crown Equip. Corp., 633 S.E.2d 292 (W. Va. 2006) and W. Va. Code §

56-1-1 as all or a substantial part of the actions addressed herein occurred in Wood County, West

Virginia. At all times relevant hereto, Plaintiff was a Pactiv employee under West Virginia law.

        2.      Pactiv is a Delaware limited liability company with its membership, upon

information and belief, residing in the State of Illinois. At all times relevant hereto, Pactiv was

engaged in the business of plastics and rubber products manufacturing at 100 Commercial Street,

Mineral Wells, West Virginia 26150.

                                JURISDICTION AND VENUE

        3.      This Court has original jurisdiction pursuant to 28 U.S.C. § 1332 in that the

amount in controversy exceeds $75,000.00, exclusive of costs and interest, and involves citizens

of different states.

                                                1
      Case 2:20-cv-00183 Document 1 Filed 03/13/20 Page 2 of 7 PageID #: 2




       4.        Venue is proper in the United States District Court for the Southern District of

West Virginia pursuant to 28 U.S.C. § 1391(a) as a substantial portion of the events giving rise to

the claims herein took place in Wood County, West Virginia, which is within the judicial district

of this Court.

                                              FACTS

       5.        On or about September 3, 2017, Plaintiff began work at Pactiv as a Slitter

Operator at Pactiv’s facility in Mineral Wells, West Virginia. Plaintiff was placed with Pactiv

through a Professional Employment Organization.

       6.        After Plaintiff had been working at Pactiv for approximately six months, she

began training with the Extruder Operators during her shifts. Plaintiff had no prior experience as

an extruder operator.

       7.        During operation, the plastics generated by the extruder are fed into accumulators

at the end of the extrusion process. That accumulator, in turn, feeds the plastic sheets into a

turret winder system loaded with two 60-inch cores, which make up the central component

around which the plastic sheets are wound. The winder features one core which is in operation

(around which the plastics are being wound) and another, empty core. Once one of the cores is

complete (a “full” roll), the roll is removed from the turret winder and taken to the slitter

machine.

       8.        The turret winder process stops once the operating roll is full; however, the

extrusion process continues and the accumulators continue to accumulate plastic sheets. As

such, one of the key job duties of an extruder operator is to quickly prepare the non-operational

core on the turret winder by taping the plastic sheet from the accumulators to the non-operational

core. At this time, the non-operational core becomes the operational core, and the full roll is



                                                 2
      Case 2:20-cv-00183 Document 1 Filed 03/13/20 Page 3 of 7 PageID #: 3




removed and replaced with a new non-operational core. Then, the machine is turned back on and

plastic begins to feed onto the new operational core at 47 rotations per minute.

       9.      While the task of completing the change-over could be a one-man job, thus

requiring no communication, Slitter Operators or those training on the extruders would

occasionally assist the Extruder Operators with change-overs. Though the job becoming a two-

person job creates a need for communication, Pactiv had no policy in place regarding how

employees would communicate regarding their job tasks. With no uniform communication

method, employees utilized verbal commands (in an environment requiring hearing protection)

or hand signals to indicate that the change-over task was completed.

       10.     In addition to creating a need for communication, when two employees work

together on the change-over process a nip point hazard is created. Specifically, the Extruder

Operator remains at the controls and is responsible for activating the turret winder, while the

other employee (in this case, Plaintiff) is completing the change-over. If the changing employee

is not clear of the winder before it is activated by the Extruder Operator, the rolling of the plastic

onto the operational core will pin the changing employee’s limbs to the core which, in turn,

presents a risk of serious injury or death.

       11.     Pactiv had actual knowledge of this hazard on and prior to March 20, 2018 due to

prior incidents and near-misses.

       12.     Despite knowing about this nip point hazard, Pactiv provided no training

regarding the change-over process or how to communicate when the change-over task was

completed. Instead, employees learn by “shadowing” other employees, regardless of their level

of experience, and the only written directives pertained to how to complete the change-over

process itself and were taped to the machine.



                                                  3
      Case 2:20-cv-00183 Document 1 Filed 03/13/20 Page 4 of 7 PageID #: 4




       13.     Furthermore, upon information and belief, the already quick process of changing

the plastic feed to a new core was even more urgent because one or more of the accumulators on

the extruder at issue (line no. 8) was broken or missing. The change-over process would take

place approximately 5–10 times per shift.

       14.     On March 20, 2018, Plaintiff was working as a Slitter Operator; however, she had

also just begun training on operating the extruders. At approximately 5:30 p.m., Plaintiff wen to

assist Nathan Budd, who was operating extruder line no. 8, with a change-over. Plaintiff entered

the turret area to tape the plastic sheet feed from the accumulators to the new operational core.

Plaintiff completed the process of the change-over but, before she was able to get clear of the

turret winder, Mr. Budd activated the machine.

       15.     The turret winders began to spin while Plaintiff’s left hand was still between the

plastic sheet and the core; as a result, Plaintiff’s left hand was sucked into the nip point that the

plastic and core created. Plaintiff’s entire body was pulled in the direction of the rotation and she

flipped over the winder twice prior to Mr. Budd turning the machine off.

       16.     As a result of this incident, Plaintiff suffered multiple injuries, including: (1) a

displaced comminuted and transverse fracture of the left humerus shaft; (2) a crushing injury of

the left forearm; (3) a crushing injury of the left hand; (4) radial nerve damage to the left upper

arm and forearm; (5) acute post-traumatic headaches; and, (6) a strain of the left Achilles tendon.

Plaintiff also suffers from complex regional pain syndrome as a result of the incident, and

remains unable to work as of the date of the filing of this Complaint.

       17.     Furthermore, Plaintiff has sustained additional compensatory damages including,

but not limited to:

               a.      pain and suffering, including mental anguish;

               b.      loss of capacity to enjoy life;
                                                  4
       Case 2:20-cv-00183 Document 1 Filed 03/13/20 Page 5 of 7 PageID #: 5




                     c.     annoyance and inconvenience;

                     d.     emotional distress;

                     e.     permanent injuries and impairment;

                     f.     permanent scarring and disfigurement;

                     g.     past and future medical expenses;

                     h.     past and future lost income and earning capacity;

                     i.     past and future lost services, protection, care and assistance; and,

                     j.     other damages incurred as a result of Defendant’s conduct.

                                                    COUNT I
                                                (Deliberate Intent)

           18.       Plaintiffs repeat and incorporate by reference the allegations contained in

paragraphs 1 through 17 of this Complaint as if set forth herein verbatim.

           19.       On and prior to March 20, 2018, Pactiv violated W. Va. Code § 23-4-2(d)(2)(B),

in that:

                   i.       a specific unsafe working condition existed in the
                            workplace which presented a high degree of risk and a
                            strong probability of serious injury or death;
                 ii.        the employer, prior to the injury, had actual knowledge of
                            the existence of the specific unsafe working condition and
                            of the high degree of risk and the strong probability of
                            serious injury or death presented by the specific unsafe
                            working condition;
                 iii.       the specific unsafe working condition was a violation of a
                            state or federal safety statute, rule or regulation, whether
                            cited or not, or of a commonly accepted and well-known
                            safety standard within the industry or business of the
                            employer which rules, regulations and standards were
                            specifically applicable to the work and working condition
                            involved, and were intended to address the specific
                            hazard(s) presented by the alleged specific unsafe working
                            condition;1

1
 As it pertains to the violations which will prove element (c) of Plaintiff’s claim, please see the verified statement of
James McIntosh, an OSHA safety standards expert with over 30 years of knowledge and expertise of the workplace
safety statutes, rules, regulations and consensus industry safety standards, attached hereto as Exhibit A. Mr.

                                                           5
        Case 2:20-cv-00183 Document 1 Filed 03/13/20 Page 6 of 7 PageID #: 6




               iv.          notwithstanding the existence of the facts set forth in
                            subparagraphs (i) through (iii), inclusive, of this paragraph,
                            the person or persons alleged to have actual knowledge
                            under subparagraph (ii) nevertheless intentionally thereafter
                            exposed an employee to the specific unsafe working
                            condition; and
                v.          Plaintiff suffered a serious compensable injury as defined
                            in section one, article four, chapter twenty-three as a direct
                            and proximate result of the specific unsafe working
                            condition.

         20.         As direct and proximate result of Pactiv’s acts and omissions, Plaintiff suffered

the severe and permanent injuries described herein.2

         WHEREFORE, Plaintiff demands judgment against Pactiv for:

                     a.     an amount of compensatory damages determined by a jury according to
                            the laws of the State of West Virginia;

                     b.     costs and attorney fees expended in prosecution of this matter;

                     c.     pre-judgment and post-judgment interest as provided under the law; and

                     d.     any and all other relief to which the Court deems Plaintiff is entitled.

PLAINTIFF DEMANDS A JURY TRIAL ON THE ISSUES OF LIABILITY AND
DAMAGES. PLAINTIFF DEMANDS A BIFURCATED JURY PROCEEDING ON THE
ISSUE OF WORKERS’ COMPENSATION OFFSET.

                                                                 NICOLE PARSONS,
                                                                 By Counsel,




McIntosh’s statement contains and describes (1) his knowledge and expertise of the applicable workplace safety
statutes, rules, regulations and/or written consensus industry safety standards; (2) The specific unsafe working
condition(s) that were the cause of the injury that is the basis of the complaint; and (3) The specific statutes, rules,
regulations or written consensus industry safety standards violated by PAS that are directly related to the specific
unsafe working conditions.
2
  Plaintiff’s workers’ compensation award is currently the subject of ongoing litigation and, therefore, no final award
has been as of the date of the filing of this Complaint, nor is a final disposition anticipated prior to the expiration of
the statute of limitations governing Plaintiff’s claims.

                                                            6
Case 2:20-cv-00183 Document 1 Filed 03/13/20 Page 7 of 7 PageID #: 7




                                     /s/D. Blake Carter, Jr.
                                     D. Blake Carter, Jr. (WV State Bar # 9970)
                                     David A. Bosak (WV State Bar # 11947)
                                     BAILEY JAVINS & CARTER, LC
                                     213 Hale Street
                                     Charleston, WV 25301
                                     (304) 345-0346 (T) / (304) 345-0375 (F)
                                     jrcarter@bjc4u.com
                                     dbosak@bjc4u.com
                                     Counsel for Plaintiff




                                 7
